Citation Nr: 1515098	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for pulmonary tuberculosis, chronic, inactive (tuberculosis).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected tuberculosis.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected tuberculosis.

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected tuberculosis.

5.  Entitlement to service connection for emphysema (also claimed as lung disease), to include as secondary to the service-connected tuberculosis.




REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Esquire


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to June 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of this case was transferred from the RO in New Orleans to the RO in Philadelphia, Pennsylvania, before being returned to the RO in New Orleans.

In this case, the RO denied the Veteran's claims for service connection for COPD, sleep apnea, hypertension, and emphysema (also claimed as lung disease) in a December 2008 rating decision.  The Veteran subsequently submitted a statement in January 2009, stating that he was attaching current medical evidence regarding his pending claim in response to July and October 2008 Veterans Claims Assistance Act of 2000 (VCAA) notices.  In a March 2009 rating decision, the RO reopened and denied the Veteran's claims for COPD, sleep apnea, hypertension, and emphysema (also claimed as lung disease).  The Veteran subsequently submitted a statement in May 2009, requesting that the March 2009 rating decision be reexamined as he had submitted additional evidence pertaining to all issues.  Upon liberally construing his statement, the Board finds that it constitutes a notice of disagreement with the determinations made in the March 2009 decision, which confirmed and continued the denials in the earlier December 2008 decision.  As the Board has liberally-construed the Veteran's May 2009 statement as an NOD to both the December 2008 and March 2009 rating decisions, the rating decisions are not final.

This appeal was processed using a physical claims file and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In August 2013 the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of this hearing has been associated with Virtual VA.

The record was held open for 60 days following the hearing to provide the Veteran with additional time to submit evidence.  In October 2013 he submitted additional evidence with a waiver of RO review.

The Veteran changed representatives during the pendency of the appeal.  As noted above, J. Bryan Jones, III, Esquire is recognized as the current representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran provided testimony before the undersigned that his disabilities on appeal were secondary to his tuberculosis as tuberculosis caused lung issues which would then cause problems with pulmonary hypertension, sleep apnea, emphysema, and obstructive lung disease.  

The Veteran was afforded a VA examination in April 2012 in which the examiner stated that he was diagnosed with pulmonary tuberculosis in 1978; he was treated for two years and had not had a reactivation.  The examiner stated that the Veteran was a smoker since 1974; cigarette smoking was the main cause of COPD/emphysema.  The examiner opined that the Veteran had bullous COPD/emphysema secondary to cigarette smoking and not his history of tuberculosis.  Finally, the examiner opined that the Veteran was not having pulmonary complications secondary to his past medical history of pulmonary tuberculosis; hypertension and sleep apnea were not complications of pulmonary tuberculosis.  

The Board finds that the April 2012 VA opinions are inadequate for adjudication purposes.  To this point, the VA examiner's opinions did not address direct service connection and did not address the theory of aggravation.  As such, on remand, an addendum opinion should be obtained.

Finally, the claims for service connection as secondary to his service-connected tuberculosis are inextricably intertwined with the instant claim for an increased rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, these issues must be addressed before the Board can adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination concerning his claim for an increased rating for pulmonary tuberculosis, chronic, inactive and his claims for service connection for COPD, sleep apnea, hypertension and emphysema (also claimed as lung disease).  

The examiner should provide information concerning the current nature and severity of the Veteran's pulmonary tuberculosis.  The examiner's attention is directed to the VA examination report of April 2012 which found the Veteran's tuberculosis was inactive and the September 29, 2012 VA medical notation of active/chronic tuberculosis 011.90).  

The examiner should be requested to review the files and provide an opinion in which he or she sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the questions of: 

(a) Whether it is at least as likely as not (50 percent probability or greater) that the diagnosed COPD, sleep apnea, hypertension, and emphysema (also claimed as lung disease) had their onset in or are otherwise etiologically related to the Veteran's active service. 

(b) Are the COPD, sleep apnea, hypertension, and emphysema (also claimed as lung disease) residuals of pulmonary tuberculosis or are they due to or caused by the Veteran's pulmonary tuberculosis, chronic, inactive?  

(c) Whether it is at least as likely as not (50 percent probability or greater) that the diagnosed COPD, sleep apnea, hypertension, and emphysema (also claimed as lung disease) were aggravated (worsened beyond normal progression) by the service-connected pulmonary tuberculosis, chronic, inactive.  If the examiner finds that COPD, sleep apnea, hypertension, or emphysema (also claimed as lung disease) was aggravated beyond the natural progress by the service-connected pulmonary tuberculosis, chronic, inactive, he or she should quantify the degree of aggravation. 

In rendering these opinions, the examiner's attention is directed to the September 2012 article submitted by the Veteran regarding pulmonary hypertension in patients with treated pulmonary tuberculosis.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond.

The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



